DETAILED ACTION

Acknowledgement
Amendment filed on 8/2/2022 is acknowledged.
Claim 3 is cancelled per applicant’s filing of 8/2/2022.
Claims 1-2, 4-22 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments 
Regarding the rejection of the claims under 35 U.S.C. 101, applicant submits that claim 1 of the present application does not recite an abstract idea and states although claim 1 is related to conduction transactions, the claim is directed towards and recites improving security consideration in such transaction and not directed to an abstract idea. Applicant is of the opinion that claim 1 recites additional elements integrate into practical application and submits the additional elements of claim integrate the alleged exception into a practical application (i.e. receiving a transaction request from a software application executing on a communication device, wherein the software application is registered with the issuer and is linked to a consumer; obtaining a cryptogram that is generated using information specific to the consumer and/or the transaction; and, sending the cryptogram to the merchant from the server computer to indicate consumer consent, wherein the cryptogram is sent directly to the merchant or via an intermediary that is not the consumer communication device) and applicant also states the additional technical elements provide an improvement to the technology field relating to payment transaction processing. Furthermore, applicant submits that claim 1 provides significantly more than the alleged judicial exception.  Examiner respectfully disagrees.
The amended claim 1 continues to recites “receiving, from a [payment instrument]…a transaction request at least including a transaction reference or transaction details, wherein the transaction request relates to a transaction with a merchant which a consumer intends to conduct using the [payment instrument];” “obtaining a [payment information]…using information specific to the consumer and/or the transaction” and “sending the [payment information] to the merchant from the [entity] to indicate consumer consent for use in processing the transaction, wherein the [payment information] is sent directly to the merchant or via an intermediary that is not the consumer [payment instrument],” the claim, as a whole, is directed to payment transaction processing, which is a method of organizing human activity and abstract idea. This involves receiving a transaction request including a transaction information related to a transaction between a merchant and a consumer, obtaining payment information for the transaction and sending the payment information to the merchant with consumer consent for processing the transaction. These steps describe a process of payment transaction processing, falls within certain methods of organizing human activity grouping of abstract idea. The additional element(s) of the claim such as a software application executing on a communication device, a cryptogram and the server merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “the software application is registered with the issuer and is linked to a consumer” and “a cryptogram that is generated”  it does not improve the functioning of a computer nor does it improve a technology or technical field. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing. Therefore, the use of these additional elements merely links the use of the judicial exception to a particular technological environment, and does not improve the functioning of computers, nor does it improve a technology or technical field.
With respect to applicant’s remark that claim 1 is directed towards security considerations relating to a transaction with the providing of a cryptogram to indicate consumer consent in conducting a transaction, conducting a transaction with consumer consent is still part of payment transaction processing and does not improve a technical field of providing the cryptogram.
With respect to applicant’s remark that the technology field relating to payment transaction processing is improvement because the cryptogram arrives at the merchant without the merchant breaking out to the issuer to request the cryptogram because the cryptogram may be received at the merchant before the merchant commences processing the transaction, which reduces the computational burden of the merchant and speeds up the approval time of a transaction, sending the cryptogram to the merchant prior to the merchant processing the transaction is still part of payment transaction processing, and does not provide improvements to functions of a computer or a technology or technical field.
Applicant’s arguments with respect to the amended claims 1, 9 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-2, 4-8, 21-22 are directed to a method, claims 9-19 are directed to a system, and claim 20 is directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are direct to payment transaction processing, which is an abstract idea. Specifically, the claims recite “receiving, from a [payment instrument]…a transaction request at least including a transaction reference or transaction details, wherein the transaction request relates to a transaction with a merchant which a consumer intends to conduct using the [payment instrument];” “obtaining a [payment information]…using information specific to the consumer and/or the transaction” and “sending the [payment information] to the merchant from the [entity] to indicate consumer consent for use in processing the transaction, wherein the [payment information] is sent directly to the merchant or via an intermediary that is not the consumer [payment instrument],” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of receiving a transaction request including a transaction information related to a transaction between a merchant and a consumer, obtaining payment information for the transaction and sending the payment information to the merchant with consumer consent for processing the transaction., which is a commercial or legal interactions of payment transaction processing.  Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a software application executing on a communication device, a cryptogram and the server merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “the software application is registered with the issuer and is linked to a consumer” and “a cryptogram that is generated”  it does not improve the functioning of a computer nor does it improve a technology or technical field.
Specifically, these additional elements perform the steps or functions of  “receiving, from a [payment instrument]…a transaction request at least including a transaction reference or transaction details, wherein the transaction request relates to a transaction with a merchant which a consumer intends to conduct using the [payment instrument];” “obtaining a [payment information]…using information specific to the consumer and/or the transaction” and “sending the [payment information] to the merchant from the [entity] to indicate consumer consent for use in processing the transaction, wherein the [payment information] is sent directly to the merchant or via an intermediary that is not the consumer [payment instrument].”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a software application executing on a communication device, a cryptogram and the server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claims 9 and 20 recite the additional elements of a system including a server computer comprising a server processor and a server memory, the communication device includes a device processor and a device memory, and a computer program product comprising a computer-readable medium having stored computer-readable program code. However, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Claims 9 and 20 are therefore also patent ineligible.
Dependent claims 2-8, 10-19, 21-22 further describe the abstract idea of payment transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, the additional elements, “establishing a secure communication channel with the communication device…” as recited in claims 2 and 10, “…wherein a software application executes on the consumer mobile device, wherein establishing the secure communication channel includes establishing the secure communication channel with the software application, and wherein the software application is provided by the issuer” as recited in claims 4 and 11, “…authenticating the consumer includes authenticating the software application, including verifying that the software application is registered with the issuer” as recited in claims 5 and 12, “a three-domain secure (3DS) messaging protocol compatible cryptogram” being recited in claims 6 and 17,”the transaction data is obtained from a graphical code displayed by the merchant” being recited in claim 21 and “a three-domain secure (3DS) compliant transaction” being recited in claim 22 do not improve the functioning of a computer nor does it improve a technology or technical field. The limitations, “receiving an authorization request from the merchant, the authorization request including payment card details and the [payment information]; validating the [payment information]; and if the [payment information] is valid, transmitting an authorization response to the merchant” as recited in claims 7 and 18, and “transmitting an approval request…to prompt the consumer for approval of the transaction, the approval request at least including a subset of the transaction details; and, receiving an approval confirmation…confirming consumer approval of the transaction” being recited in claims 8 and 19, further recite the abstract idea of payment transaction processing. The additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, these dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 4 recites “…wherein a software application executes on the consumer mobile device….establishing the secure communication channel with the software application, and wherein the software application is provided by the issuer.” Claim 1, which claim 4 depends on, also recites “software application” in line 3 (i.e. “receiving, from a software application executing on a communication device…”) It is not clear which “software application”  (i.e. “software application” recited in line 3 of claim 1 or “software application” recited in claim 4) provides the antecedent basis for “the software application” in claim 4. There is insufficient antecedent basis for this limitation (underlined) in the claim. Claim 11 is also rejected on the same basis as it recites similar language.
Claim 5 is rejected as it depends on claim 4.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-11, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2018/0032996A1 (“Phillips”)).
Regarding claims 1, 9 and 20, Phillips teaches a computer-implemented method conducted at a server computer associated with an issuer of consumer payment credentials (Phillips: Fig. 2; ¶¶6, 24, 71), the method comprising:
receiving, from a software application executing on a communication device (Phillips: Fig. 2 'mobile device 202', Fig. 3 ‘wallet app 311’) wherein the software application is registered with the issuer and is linked to a consumer (Phillips: Fig. 2, 'provisioning 204, mobile device 202', Fig. 3 'payment account'; ¶¶18, 20, 72), a transaction request at least including a transaction reference or transaction details  (Phillips: Fig. 5; ¶¶18, 60), wherein the transaction request relates to a transaction with a merchant which a consumer intends to conduct using the communication device  (Phillips: ¶¶56-59);
obtaining a cryptogram that is generated using information specific to the consumer and/or the transaction (Phillips: ¶¶63; claim 13); and,
sending the cryptogram to the merchant from the server computer to indicate consumer consent for use in processing the transaction (Phillips: ¶¶57-59, 63; claim 13), wherein the cryptogram is sent directly to the merchant or via an intermediary that is not the consumer communication device. (Phillips: ¶¶63; claim 13) 
Additionally, for claim 9, Phillips teaches a system (Phillips: Fig. 2) including 
a server computer associated with an issuer of consumer payment credentials (Phillips: Fig. 2 ‘Authentication Server 206’ ‘Issuer 102’; ¶¶6, 24, 71), the server computer comprising:
a server processor and a server memory configured to provide computer program instructions executable by the server processor; and (Phillips: Fig. 4; ¶¶44, 47-49)
a software application for executing on a communication device (Phillips: Fig. 2 'mobile device 202', Fig. 3 ‘wallet app 311’), wherein the communication device includes a device processor and a device memory configured to provide the software application instructions executable by the device processor (Phillips: Fig. 3 ‘processor 306’ ‘storage/memory 308’; ¶29) and wherein the software application is registered with the issuer and is linked to the consumer (Phillips: Fig. 2, 'provisioning 204, mobile device 202', Fig. 3 'payment account'; ¶¶18, 20, 72); wherein the software application is operative to…
obtain transaction data in the form of a transaction reference or transaction details from a merchant relating to a transaction with the merchant being conducted by the consumer using the communication device (Phillips: Fig. 5, steps 502-503; ¶¶57-58), and transmit a transaction request including the transaction data to the server computer; (Phillips: Fig. 5, step 506; ¶60)
Additionally, for claim 20, Phillips teaches a computer program product comprising a computer-readable medium having stored computer-readable program code for, at a server computer associated with an issuer, performing the steps of (Phillips: ¶47) …
Regarding claims 2 and 10, Phillips teaches the method of claim 1 and the system of claim 9, as claim 2 being dependent of claim 1 and claim 10 being dependent of claim 9. Furthermore,
Phillips teaches 
establishing a secure communication channel with the communication device (Phillips: Fig. 2 'Authentication Server 206, Mobile device 202', Fig. 3, 'mobile device 303', Fig. 4 'Communication Device 401'; ¶¶22, 45, 61) including authenticating the consumer (Phillips: Fig. 5, step 508; ¶¶22, 59, 61-62, 72), wherein authenticating the consumer includes evaluating one or more credentials received from the communication device. (Phillips: ¶¶ 59, 61-62)
Regarding claims 4 and 11, Phillips teaches the method of claim 1 and the system of claim 9, as claim 4 being dependent of claim 2 and claim 11 being dependent of claim 10. Furthermore,
Phillips teaches: 
wherein the communication device is a consumer mobile device associated with the consumer (Phillips: Fig. 2, 'mobile device 202' ‘user 103’; ¶¶20, 72), wherein a software application executes on the consumer mobile device (Phillips: Fig. 2, 'mobile device 202', Fig. 3 'payment account'; ¶¶20, 72), wherein establishing the secure communication channel includes establishing the secure communication channel with the software application (Phillips: Fig. 2 'Authentication Server 206, Mobile device 202', Fig. 3, 'mobile device 303', Fig. 4 'Communication Device 401'; ¶¶22, 45, 61), and wherein the software application is provided by the issuer (Phillips: Fig. 2, 'provisioning 204, mobile device 202', Fig. 3 'payment account'; ¶¶20, 72).
Regarding claim 21, Phillips teaches the method of claim 1, as claim 21 being dependent of claim 1. Furthermore,
Phillips teaches:
 wherein the transaction data is obtained from a graphical code displayed by the merchant. (Phillips: ¶58).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1 and 9 further in view of Radu et al. (US 10,902,4223B2 (“Radu”))
Regarding claims 6 and 17, Phillips teaches the method of claim 1 and the system of claim 9, as claim 6 being dependent of claim 1 and claim 17 being dependent of claim 9. 
Phillips does not teach the following limitation, however in the same field of endeavor, Radu teaches: 
wherein the cryptogram is a three-domain secure (3DS) messaging protocol compatible cryptogram. (Radu: 5:5-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of use of a cryptogram, as disclosed in Radu, to streamline user access to wallet services (Radu: 3:39-40).
Claims 5, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 4 and 10 further in view of Bryan et al. (US 9,838,379B1 (“Bryan”)).
Regarding claims 5 and 12, Phillips teaches the method of claim 1 and the system of claim 9, as claim 5 being dependent of claim 4 and claim 12 being dependent of claim 10. 
For claim 12, Phillips teaches the server computer being operable to (Phillips: Fig. 4 ‘Authentication Server 206‘; ¶44)…
Phillips does not explicitly teaches the following limitation, however, Bryan teaches: 
authenticating the software application (Bryan: 4:41-53, 6:66-7:2), including verifying that the software application is registered with the issuer (Bryan: 4:41-53, 8:16-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of authenticating the software application via a mobile application framework, as disclosed in Bryan, to provide access to varying levels of sensitive information (Bryan: 4:4-5).
Regarding claim 13, Phillips teaches the system of claim 9, as claim 13 being dependent of claim 10.
Phillips teaches the server computer being operable to (Phillips: Fig. 4 ‘Authentication Server 206‘; ¶44)…
However, Phillips does not explicitly teaches the following limitation, however, Bryan teaches: 
receive a digital identifier uniquely associated with the software application (Bryan: Fig. 1, items 102/130/116, Fig. 2, step 204; ; 4:41-53, 7:28-53, 11:31-38), wherein the digital identifier is a consumer digital certificate (Bryan: 4:41-53), and to validate the received consumer digital certificate. (Bryan: Fig. 2, step 206; 4:41-53, 11:31-38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of authenticating the software application via a mobile application framework, as disclosed in Bryan, to provide access to varying levels of sensitive information (Bryan: 4:4-5).
Regarding claim 16, Phillips and Bryan teaches the system of claim 9, as claim 16 being dependent of claim 13. Furthermore,
Phillips teaches the server computer being operable to (Phillips: Fig. 4 ‘Authentication Server 206‘; ¶44)…
Bryan teaches 
wherein the secure communication component is configured to identify a consumer record associated with the digital identifier. (Bryan: 8:16-27)
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1 and 9 further in view of Powell et al. (US 10,891,610B2 (“Powell”))
Regarding claims 7 and 18, Phillips teaches the method of claim 1 and the system of claim 9, as claim 7 being dependent of claim 1 and claim 18 being dependent of claim 9.
Phillips does not teach the following limitation, however in the same field of endeavor, Powell teaches: 
receiving an authorization request from the merchant, the authorization request including payment card details and the cryptogram; (Powell: Fig. 4, steps 404/410/414, item F55 'Token Cryptogram'; 11:4-9, 24:42-53)
validating the cryptogram; and, (Powell: 24:67-25:2)
if the cryptogram is valid, transmitting an authorization response to the merchant. (Powell: 11:10-22, 25:34-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of use of a cryptogram, as disclosed in Powell, to benefit from new and more secure ways to pay, improved approval levels, and reduced risk of subsequent fraud (Powell: 4:21-23).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1 and 9 further in view of Glendenning et al. (US 2020/0143370A1 (“Glendenning”)).
Regarding claims 8 and 19, Phillips teaches the method of claim 1 and the system of claim 9, as claim 8 being dependent of claim 1 and claim 19 being dependent of claim 9.
However, Phillips does not explicitly teaches the following limitation, however, Glendenning teaches: 
transmitting an approval request to the communication device configured to prompt the consumer for approval of the transaction, the approval request at least including a subset of the transaction details; and, (Glendenning: Fig. 1, 'Card Issuer 110' 'message 124' 'Mobile Computing Device 114' 'item 118, Pay with eCard'; ¶¶48, 49)
receiving an approval confirmation from the communication device confirming consumer approval of the transaction. (Glendenning: Fig. 1, 'Card Issuer 110' 'Mobile Computing Device 114' 'payment authorization message 128' ; ¶50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of transaction approval request and confirmation from a consumer mobile device, as disclosed in Glendenning, for facilitating secure authorization for electronic transactions (Glendenning: ¶1).
Claim 14 is ejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 4 and 10 further in view of Khalil et al. (US 9,537,661B (“Khalil”)).
Regarding claim 14, Phillips teaches the system of claim 9, as claim 14 being dependent of claim 10, and authenticating the software application.
However, Phillips does not explicitly teaches the following limitation, however, Khalil teaches: 
wherein the transaction request is signed by the software application  (Khalil: 7:32-41, 12:58-63)
validating the signed transaction request  (Khalil: 7:32-41, 12:58-63); and wherein validating the signed transaction request includes validating the accuracy thereof. (Khalil: 7:32-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the support of validation of the transaction request signed by the software application, as disclosed in Khalil, to reduce user reliance on passwords by providing a mechanism to authenticate a user via a mobile device (Khalil: 1:60-61).
Claim 15 is ejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Bryan as applied to claim 13 further in view of Khalil.
Regarding claim 15, Phillips in view of Bryan teaches the system of claim 13.
However, Phillips in view of Bryan does not explicitly teaches the following limitation, however, Khalil teaches: 
Khalil teaches: 
wherein the consumer digital certificate is generated by the software application using a private key securely stored therein, the private key having been generated by the software application and being known only to the software application. (Khalil: 7:14-20, 7:32-37; claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips in view of Bryan to incorporate the support of generation of the consumer digital certificate by the software application with a private key, as disclosed in Khalil, to reduce user reliance on passwords by providing a mechanism to authenticate a user via a mobile device (Khalil: ¶13).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claim 1 further in view of Hey et al. (US 2019/0188715A1 (“Hey”)).
Regarding claim 22, Phillips teaches the method of claim 1, as claim 22 being dependent of claim 1. Furthermore,
Phillips teaches:
 providing the cryptogram to the merchant for the merchant to submit the cryptogram  (Phillips: ¶63; claim 13)…
Phillips does not explicitly teach “processing a three-domain secure (3DS) compliant transaction.” In the same field of endeavor, Hey teaches processing a three-domain secure (3DS) compliant transaction (Hey: Fig. 2; ¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to incorporate the teachings of processing a three-domain secure (3DS) compliant transaction, as disclosed in Hey, to protect merchants/acquirers and card issuers from fraud (Hey: ¶3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prabhu (US 10,755,264B2) teaches secure online payment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685